DECISION
PER CURIAM:
Accused was tried by special court-martial, consisting of members, for two offenses of transferring methamphetamine, in violation of Article 92, Uniform Code of Military Justice, 10 U.S.C. § 892. Despite pleas of not guilty, he was nonetheless found guilty. His sentence, as approved by intermediate authorities, consists of a bad conduct discharge, confinement at hard labor for three months, forfeiture of $279.00 per month for three months, and reduction to airman basic.
Appellant argues that the military judge erred when he failed to instruct the court members, sua sponte, to ignore trial counsel’s sentencing arguments. The issue arose in this fashion: At the trial on the merits, the credibility of the witnesses was crucial. A Special Agent of the Air Force Office of Special Investigations pinpointed accused as the individual who had transferred methamphetamine, as charged. Various defense witnesses, including the accused, then testified: they denied the transaction had occurred and established an alibi for the time in question. The court members nonetheless found accused guilty of both offenses. To the prosecution, the verdict indicated the court members necessarily had determined that accused had lied under oath. Accordingly, trial counsel argued during pre-sentencing procedures as follows:
And it also needs to be demonstrated to this individual that lying about it is going to subject him to severe punishment. So I would ask you to separate this man from the service punitively. And also give him the maximum period of confinement, which the judge will tell you is six months. Six months in an Air Force confinement facility probably will do this man a lot of good. Let him sit in there and think about what he has done at this point in time in his life. Maybe that will teach him the importance of telling the truth and not being involved in drug of*604fenses, especially in dealing drugs..... we have seen in the case in chief what kind of individual this man is. He is capable of getting up there and lying on the witness stand.
On the facts of this case, we find that the military judge did not err in failing to instruct the court members, sua sponte, to ignore trial counsel’s argument. United States v. Grayson, 438 U.S. 41, 98 S.Ct. 2610, 57 L.Ed.2d 582 (1978); United States v. Young, 5 M.J. 797 (N.C.M.R.1978), pet. denied 6 MJ. 100, N.C.M.R.
We have considered the other errors raised by appellant and resolve them against him. Accordingly, the findings of guilty and the sentence are
AFFIRMED.